DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1, 3-10, 12-15 and 17-21 are allowed.
3.	Claims 2, 11 and 16 have been canceled, claims 12 and 17 have been amended, and new claim 21 has been added.

4.	This allowance of application 16/058133 is in response to Applicant’s claim amendments emailed to USPTO on April 30, 2021.  

Claim Interpretation
5.	Claim 1 recites “a persistent data object.”  Instant specification [0006] states “a chunk of information may be referred to herein as a modular unit of information or alternatively as a modern unit of information (MUI).  A chunk of information may also be referred to herein as a persistent data object.  These terms may be used interchangeably,” [0032] [0007] states “the chunks of information may be used and reused as a number of related or offshoot documents are generated and developed around the chunks, such as proposals, specifications, contracts, reports, presentations, media files such as video/audio, and the like,” and [0034] states “chunks may optionally include or be associated with functionality/logic for responding intelligently to and/or protecting edits.” The “and the like” of [0032] [0070] [0091] can be “chunks” that can be “a persistent data object” as any generic “file.”  Since the instant specification [0016] [00104] state “Application Programming Interface (API)” and [0083] states “graphic oriented applications,” but the instant specification does not define “object” nor states “object-oriented” anywhere, examiner refers to an external reference for definitions.  

According to Microsoft Computer Dictionary (MCD), “object” is defined as “1. Short for object code (machine-readable code).”  

According to MCD, “object code” is defined as “the code, generated by a compiler or an assembler, that was translated from the source code of a program.  The term most commonly refers to machine code that can be directly executed by the system’s central processing unit (CPU), but it can also be assembly language source code or a variation of machine code.”  

And, according to MCD, “application programming interface” is defined as “a set of routines used by an application program to direct the performance of procedures by the computer’s operating system.”  Hence, an object is any “machine code” that can be execute by a CPU/processor.  These interpretations/definitions guide the reader to the recited “a persistent data object” and are applied to all the claims.

6.	Claim 1 recites “destination document.”  Specification [00110] states “the persistent data object is sent to a computing device executing a destination application,” [00112] states “the persistent object has been inserted in the destination document by the destination computing device, data indicative of the update to the persistent data object is sent by the data store to the destination computing device,” [00114] states “a subset of the persistent data object may be operable to be inserted in the destination application,” [00120] states “the destination document may be automatically updated when the persistent data object is updated,”  item 106A in figure 1, item 1300 in figure 11 show where [00126] states “at operation 1100, a persistent data object may be inserted, by a destination application executing on the computing device,” and [00147] states “the persistent data object has been inserted in the destination document by the destination computing device.”  Based on specification [00114] [00120] [00126] explain that a destination document/application is updated, however, [00110] [00147] specifically explain that a destination document/application is updated by the “destination computing device.”  There is a significant difference in these paragraphs regarding “destination.”   In some paragraphs ([00114] [00120] [00126]), the destination document/application can be on the same computing device as the user or another computing device.  In other paragraphs ([00110] [00147]), the destination document/application is on a “destination computing device.”  The distinction/interpretation as clearly recited in the claims shall be applied (i.e., either “the computing device” or “the destination computing device”).  

7.	Claim 1 recites “a class that is associated with class-specific logic that is operable to enable the destination computing device to render the data independently.”  Specification [0082] states “the class-specific logic for a table maybe overridden for a particular table.”  Since the specification does not explain the recited “class-specific logic,” examiner conducted a brief search which revealed Ahad (US 7024656).

Ahad (col 2 lines 26-35) state “provide the implementation of persistence in a ‘persistent object’ base class,” (col 2 lines 65-67) state “a ‘persistent agent’ for every class whose instances need to persist,” (col 3 lines 9-17) state “a persistent agent is instance of a class that implements a ‘persistent agent’ interface of an application programming interface (API) for application to store and retrieve objects persistently,” (col 4 lines 41-45) state “storing information and instructions to be executed by processor,” and (col 6 lines 25-29) state “storing and retrieving persistent objects as described herein.  The received code may be executed by processor.”   

Hence, the persistent objects (e.g., “persistent object” base class) can be retrieved and executed by the processor making the persistent object base class into class-specific logic.  This interpretation/explanation is applied to all the claims.

8.	Claim 19 recites “incorporated.”  According to Merriam-Webster dictionary, “incorporated” is defined as “to unite or work into something already existent so as to form an indistinguishable whole” and “to blend or combine thoroughly.”  Note that the definition does not state “uniquely.”  Instant specification [0046] [00109] [0013] states “a document file may be saved by generating a unique identifier for each chunk information.”  The definition of incorporate is applied to the claims.

Examiner’s Amendment

9.	An examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

10.	Authorization for this examiner’s amendment was given by Han Gim via a telephone interview and via email to USPTO on April 30, 2021.

11.	Claims 12, 17 have been amended and new claim 21 has been added as follows:

12.	(Currently amended) A computing device comprising:
one or more processors; 
a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors, cause the computing device to: 
insert, by a destination application executing on the computing device, a persistent data object in a destination document being edited by the destination application, wherein the persistent data object is configured to be compatible with a plurality of applications and document types; 
receive an update to the persistent data object, the update generated in a user document edited by a user application on a user computing device; and
in response to receiving the update to the persistent data object, update, by the destination application executing on the computing device, the persistent data object inserted in the destination document while the destination document is being edited by the destination application; 
wherein the persistent data object is associated with a class that is associated with class-specific logic that is operable to enable the computing device to render the data independently of rendering capabilities of the destination application; and
wherein the persistent data object is associated with a grouping mechanism, and wherein the persistent data object is associated with a shared attribute value that indicates which group the persistent data object belongs to
.

17.	(Currently amended) The computing device of claim [[12]] 21, wherein the representation includes one or more of an author, data/time stamp, version, and title. 


21.	(New)	The computing device of claim 12, wherein the destination application is configured to process the persistent data object to render a representation of the persistent data object.

Reason for allowance
12.	Claim 1 of the present invention is directed towards data being retrieved from a source application at a Data Store (DS).  The DS storing the data as a Persistent Data Object (PDO) that is compatible with a plurality of applications and document types.  A computing System associates the PDO with a Unique Identifier (UID).  In response to a request from the PDO, the PDO is accessed based on its UID.  The PDO is sent to a 1st Computing Device (CD) programmed to execute a Destination Application (DA) that is configured to incorporate the PDO into a Destination Document (DD).  The DS receives, from a 2nd CD, an update to the PDO, the update is generated in a user document and is edited by the 2nd CD.  In response to determining that the PDO has been incorporated, by the 1st CD, into the DD, the DS sends, to the 1st CD, data indicative of the update to the PDO.  The DA is programmed to update the PDO as incorporated into the DD.  The PDO is associated with a class that is associated with class-specific logic that is operable to enable the destination CD to render the data independently of rending capabilities of the DA.  The PDO is associated with a grouping mechanism.  The PDO is associated with a shared attribute value that indicates which group the PDO belongs to.  Independent claim 1 identifies the uniquely distinct combination of features:
receiving, at a data store, data from a source application
storing, at the data store, the data as a persistent data object that is compatible with a plurality of applications and document types
associating, by the computing system, the persistent data object with a unique identifier;
in response to a request for the persistent data object, accessing the persistent data object based on its identifier;
sending the persistent data object to a first computing device programmed to execute a destination application configured to incorporate, by the destination application, the persistent data object into a destination document
receiving, at the data store from a second computing device, an update to the persistent data object, the update generated in a user document edited by the second computing device
in response to determining that the persistent data object has been incorporated, by the first computing device, in the destination document, sending by the data store to the first computing device, data indicative of the update to the persistent data object, the destination application programmed to update the persistent data object as incorporated in the destination document
wherein the persistent data object is associated with a class that is associated with the class-specific logic that is operable to enable the destination computing device to render the data independently of rendering capabilities of the destination application
wherein the persistent data object is associated with a grouping mechanism
wherein the persistent data object is associated with a shared attribute value that indicates which group the persistent data object belongs to.

13.	Claim 12 of the present invention is directed towards a Computing Device (CD) comprising a processor(s) and a memory.  The memory is in communication with the processor(s), and has computer-readable instructions stored thereupon which are executed by the processor(s).  A Destination Application (DA), which is executing on the CD, inserts a Persistent Data Object (PDO) into a Destination Document (DD) being edited by the DA.  The PDO is configured to be compatible with a plurality of applications and document types.  An update to the PDO is received.  The update is generated in a user document edited by a user application on a user CD.  In response to receiving the update to the PDO, update, by the DA executing on the CD, the PDO inserted into the DD while the DD is being edited by the DA.  The PDO is associated with a class that is associated with class-specific logic that is operable to enable the CD to render the data independently of rendering capabilities of the DA.  The PDO is associated with a grouping mechanism.  The PDO is associated with a shared attribute value that indicates which group the PDO belongs to.  .  Independent claim 12 identifies the uniquely distinct combination of features:
a computing device
one or more processors
a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors, cause the computing device: 
to insert, by a destination application executing on the computing device, a persistent data object in a destination document being edited by the destination application, wherein the persistent data object is configured to be compatible with a plurality of applications and document types
to receive an update to the persistent data object, the update generated in a user document edited by a user application on a user computing device
to in response to receiving the update to the persistent data object, update, by the destination application executing on the computing device, the persistent data object inserted in the destination document while the destination document is being edited by the destination application
to wherein the persistent data object is associated with a class that is associated with class-specific logic that is operable to enable the computing device to render the data independently of rendering capabilities of the destination application
to wherein the persistent data object is associated with a grouping mechanism, and wherein the persistent data object is associated with a shared attribute value that indicates which group the persistent data object belongs to.

14.	Claim 19 of the present invention is directed towards a Data Store (DS) receiving, from a source Computing Device (CD) executing on a Source Application (SA), a Persistent Data Object (PDO) being edited by the SA.  The PDO, which is stored at the DS, is configured to be compatible with a plurality of applications and document types.  The SA, on the source CD, generates an update to the PDO.  The DS receives the update to the PDO.  The PDO update is compatible with and available to documents that have incorporated the PDO.  The PDO is associated with a class that is associated with class-specific logic that is operable to enable receiving CDs to render the data independently of rendering capabilities of the receiving CDs.  The PDO is associated with a grouping mechanism.  The PDO is associated with a shared attribute value that indicates which group the PDO belongs to.  Independent claim 19 identifies the uniquely distinct combination of features:
sending, to a data store by a source computing device executing a source application, a persistent data object being edited by the source application
wherein the persistent data object, stored in the data store, is configured to be compatible with a plurality of applications and document types
generating, by the source application on the source computing device, an update to the persistent data object
sending, to the data store, the update to the persistent data object
the update to the persistent data object is compatible with and available to documents that have incorporated the persistent data object
wherein the persistent data object is associated with a class that is associated with class-specific logic that is operable to enable receiving computing devices to render the data independently of rending capabilities of the receiving computing devices
wherein the persistent data object is associated with a grouping mechanism
wherein the persistent data object is associated with a shared attribute value that indicates which group the persistent object belongs to.

15.	The following is a statement of reasons for the indication of allowed subject matter.  Regarding allowed claims 1, 12 and 19 presented above, nowhere do the closest prior art (Ah-Soon et al., US Pub 20170139891 [0001] [0017] [0019] [0024] [0026] [0027] [0028] [0029] [0041] [0043] [0045] [0053] [0054] [0057] [0058]; Ahad et al., US 7024656 col 2 line 54 –to- col 3 line 13, col 3 lines 24-30, col 4 lines 7-8; Shear et al., US 6112181 (310) (341) (443) (449); Mao et al., US 8516607 (19); Hankin et al., US Pub 20030163439; Cavanaugh, US 5809607; and Williams, US Pub 20130014258 [0048] [0284]) explicitly mention or disclose the unique combination of elements listed above.  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

16.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	May 4, 2021